DETAILED ACTION
 	Claims 1,4,5,7-11 and 13-16 are pending. Claims 2,3,6, and 12 have been cancelled.
This action is in response to the amendment filed 5/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
  				Response to Arguments
Applicant’s arguments, see pages filed 5/18/2022, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lehmann.
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendments necessitated the new grounds for rejection, then this action is made Non-Final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the inner end wall does not lie against the locking nut”, and “is shorter than a length of the male thread on the free outer end of the set screw in the axial direction”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Applicant’s amendments overcome the prior objections.
 	Claim 1 is objected to because of the following informalities:  “the side” should be - -a side - - (page 2, line 11).  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: valve part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,4,5,7-11 and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "bore portion" in page 2,line 7.  The limitation is unclear if this is intended to define a different bore portion or the same bore portion in the line 6. A suggestion would be to change this to - -the bore portion --.
Claim 14 recites the limitation “preferably” which is indefinite.
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (WO 2016038162A1) in view of Lehmann (US 1254514).
Regarding claim 1, Bakker discloses a valve (1, see Figure 1, this is shown as being identical to applicant’s Figure 1), for on/off and/or control applications, comprising: a housing (1a,1b,1c) having an inlet port and an outlet port; a supply passage extending between the inlet port and the outlet port; a supply valve core (8) provided in the supply passage and operable between closed and open positions; an operating member (25) for moving the supply valve core between its closed and open positions; and a set screw (37) that is screwable in an axial direction into and out of a complementary female threaded opening (the left opening within 36) in a valve part for changing a setting of the valve, wherein the set screw comprises a free outer end (the leftmost portion of 37) that projects outside the valve part, wherein the set screw comprises a gripping part (the un-numbered slot shown as being not cross-hatched but a small rectangle at the left most end of 37) on its free outer end for a tool, to be engageable thereupon, and wherein the free outer end of the set screw comprises a male thread (the exterior of 37 mating with housing part 1c) onto which a locking nut (38, page 7, lns. 30-34) is screwed for a primary locking of the set screw relative to the valve part. 
Bakker is silent to having,
 	a protective cap is provided that covers the free outer end of the set screw, wherein the cap comprises a first cap portion with a rotation space that is designed to fit freely rotatable over the locking nut, said rotation space having a diameter that is larger than a maximum width of the locking nut, wherein the cap comprises a second cap portion with a complementary female thread that is screwed onto the male thread on the free outer end of the set screw towards a double locked position for a secondary locking of the set screw relative to the valve part, 
 	wherein the rotation space has a length  in the axial direction that is larger than the locking nut in the axial direction and that is shorter than a length of the male thread on the free outer end of the set screw in the axial direction, wherein the cap is provided with a circumferential wall and a closed front wall (50b) for together with the valve part enclosing the locking nut, the male thread and the gripping part (39) on the free outer end of the set screw, the second cap portion comprising a bore portion with said female thread, which bore portion is blind towards said front wall of the cap, and wherein in said double locked position, a back circumferential edge of the cap abuts against the valve part and is locked in place against said valve part; and an inner end wall, that delimits the rotation space (53) towards the side of the front wall, does not lie against the locking nut.

 	Lehmann teaches the use of a protective cap (see Fig. 4, page 2, left col. lns 10-20) is provided that covers the free outer end of the set screw (13), wherein the cap comprises a first cap portion (20, since Fig. 1 and 4 are of “exactly the same operation”) with a rotation space (the cavity in 20 that would surround nut 9) that is designed to fit freely rotatable over the locking nut, said rotation space having a diameter (the inner bore diameter of 20) that is larger than a maximum width of the locking nut (see Fig. 1), wherein the cap comprises a second cap portion (21) with a complementary female thread (see Fig. 4 and 16 in Fig. 1) that is screwed onto the male thread  (13) on the free outer end of the set screw towards a double locked position for a secondary locking of the set screw relative to the part (8), 
 	wherein the rotation space has a length (from the bottom surface of 20 to the inner wall of 20 intersecting with the bottom of the threads, as shown in Figure 1 a gap is present between the wall and the top of the nut 9, and  since the two figures operate in the same manner, the limitation is met) in the axial direction that is larger than the locking nut in the axial direction and that is shorter than a length of the male thread on the free outer end of the set screw in the axial direction (as seen in figure 1, the space is shorter since the end of the thread extends into the threaded area of the cap), wherein the cap is provided with a circumferential wall (the externa wall of 20,21) and a closed front wall (the top horizontal surface of 21) for together with the valve part enclosing the locking nut, the male thread on the free outer end of the set screw, the second cap portion comprising a bore portion with said female thread (see Fig. 4), which bore portion is blind (no through hole is shown in the upper wall of 21) towards said front wall of the cap, and, wherein in said double locked position, a back circumferential edge (the edge of 20 abutting 8) of the cap abuts against the part (8) and is locked in place against said part; and an inner end wall (the horizontal wall within 20 at the bottom of the female threads), that delimits the rotation space towards the side of the front wall, does not lie against (gap is shown between the top of nut 9 and the inner wall in figure 1, the two figures operating in the same manner, therefore the limitations are met) the locking nut (9).

    PNG
    media_image1.png
    617
    486
    media_image1.png
    Greyscale

  	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a cap as taught by Lehmann onto the device of Bakker to have a protective cap is provided that covers the free outer end of the set screw, wherein the cap comprises a first cap portion with a rotation space that is designed to fit freely rotatable over the locking nut, said rotation space having a diameter that is larger than a maximum width of the locking nut, wherein the cap comprises a second cap portion with a complementary female thread that is screwed onto the male thread on the free outer end of the set screw towards a double locked position for a secondary locking of the set screw relative to the valve part, wherein the rotation space has a length  in the axial direction that is larger than the locking nut in the axial direction and that is shorter than a length of the male thread on the free outer end of the set screw in the axial direction, wherein the cap is provided with a circumferential wall and a closed front wall for together with the valve part enclosing the locking nut, the male thread and the gripping part  on the free outer end of the set screw, the second cap portion comprising a bore portion with said female thread, which bore portion is blind towards said front wall of the cap, and wherein in said double locked position, a back circumferential edge of the cap abuts against the valve part and is locked in place against said valve part; and an inner end wall, that delimits the rotation space towards the side of the front wall, does not lie against the locking nut, in order to provide a protection for a protruding thread to minimize the exposure to moisture  (Lehmann, page 1, left col.,lns 9-19,page 2, lns. 25-32).
	

 Regarding claim 4, Lehman in Figure 4, is silent to having the front wall of the cap is provided with a pattern of recesses and/or projections that extend parallel to the axial direction for corresponding to a complementary pattern of projections and/or recesses of a driving tool  for screwing the cap towards and away from its locked position. Lehmann discloses in Figure 1, the front wall of the cap is provided with a pattern of recesses and/or projections (17, 6 flat surfaces) that extend parallel to the axial direction for corresponding to a complementary pattern of projections and/or recesses of a driving tool (wrench, page 1, lns. 67-72) for screwing the cap towards and away from its locked position.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a hexagonal surface as taught by Figure 1,2 of Lehman for the round diameter of Lehman in Figure 4, in order to use a standard hex socket wrench for threadably removing or assembling the cap as is old and well known in the art, and since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
 	
 	Regarding claim 5, Lehmann discloses the cap has a cylindrical smooth outer face (as shown in Figure 4 and 5, the face of 20 is smooth and considered cylindrical).  

 	Regarding claim 7, Lehmann discloses the rotation space is cylindrical (as shown in Figure 4, based on the shading representation of the long lines within the inner bore 20).  
 	Regarding claim 8, Lehmann discloses the cap is made of metal (based on the shading representation for Figure 4,this is considered as a metal).  

 	Regarding claim 9, Bakker discloses an operable piston-cylinder (21) or membrane control system for controlling the operating member to move the supply valve core between its closed and open positions; and a pilot port (24) which connects to one side of the piston-cylinder or membrane control system for moving the operating member in dependence of a pilot pressure delivered to the pilot port, wherein the piston-cylinder or membrane control system is provided with a medium passage (36) which connects one side of the piston-cylinder or membrane control system to the inlet or outlet port, wherein the medium passage is provided with an adjustable restriction (the right tapered end of 37, see Fig. 1) formed by or operated by an inner end of the set screw, 
 	and,  when combined with Lehmann discloses that the cap has been screwed onto the male thread on the free outer end of the set screw while covering the free outer end (the outer diameter end) of the set screw and covering the locking nut that is screwed thereupon.  

 	Regarding claim 10, Bakker discloses wherein the medium passage (36) is a bypass that connects the side of the piston-cylinder or membrane control system to which the pilot port (24) is connected with the outlet port (3).  

 	Regarding claim 11, Bakker discloses the valve is a three-position booster valve (page 6, line 1) that further comprises: an exhaust port (4) in the housing; a first spring (9) for biasing the supply valve core towards the closed position in which it closes the supply passage; an exhaust passage (6) that extends between the outlet port and the exhaust port; an exhaust valve core (10) that is provided in the exhaust passage and that is operable between closed and open positions; and a second spring (11) for biasing the exhaust valve core towards the closed position in which it closes the exhaust passage, wherein the operating member is designed for moving the supply valve core and the exhaust valve core between their closed and open positions, and wherein the operable piston-cylinder or membrane control system is designed for moving the operating member between a first position in which the supply valve core and the exhaust valve core are closed, a second position in which the supply valve core is open and the exhaust valve core is closed, and a third position in which the supply valve core is closed and the exhaust valve core is open. 
 	 
 	Regarding claim 13, Lehmann when combined with Bakker, discloses an assembly of a driving tool (wrench, page 1, lns.70) and the valve (1,Bakker) according to claim 1, wherein a front wall (Lehmann) of the cap is provided with a pattern of recesses  and/or projections (17) that extend parallel to the axial direction for corresponding to a complementary pattern of projections (the inherent flat surfaces of the wrench) and/or recesses of the driving tool for screwing the cap towards and away from its locked position.  
 
 	Regarding claim 14, Lehmann discloses the driving tool further comprises a gripping part (the inherent handle of the wench, socket, as evidenced in Landry US 4567634, (wrench 92,96,34) or Krasnik US20190240814, wrench (60,63,62,58)) on its free outer end, preferably a hexagonal portion (inherent socket hex) and/or a hole that extends in a cross direction perpendicular to the axial direction, for a tool (the tool being a socket hex wrench with a handle is old and well known in the art).

 Regarding claim 15, Lehmann disclose that the set screw is entirely hidden underneath the cap,(as shown in Figure 1, Figure 4 operating in the same manner as Figure 1).
Regarding claim 16, Bakker when combined with Lehmann disclose the second cap portion comprising a bore portion (Lehmann in Figure 4, there bore having the female thread) with said female thread, which the bore portion is blind towards a front wall of the cap (the top horizontal wall of 21 in Lehman is closed and therefore the bore is considered as being blind towards a front wall of the cap).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753